MEMORANDUM **
California state prisoner Peter E. Cordova appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition on the merits. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Cordova contends that his sentence of 125 years to life constitutes cruel and unusual punishment under the Eighth Amendment. In light of the nature of Cordova’s sex offenses and his conviction for inducing a minor to possess a controlled substance, as well as Cordova’s pri- or criminal history, we conclude that the state court’s decision rejecting this claim was not an unreasonable application of the Supreme Court’s gross disproportionality standard. See 28 U.S.C. § 2254(d)(1); Harmelin v. Michigan, 501 U.S. 957, 1002-05, 111 S.Ct. 2680, 115 L.Ed.2d 836 (1991) (Kennedy, J., concurring); Lockyer v. Andrade, 538 U.S. 63, 66-67, 73-76, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003); cf. Solem v. Helm, 463 U.S. 277, 296-303, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983) (vacating denial of habeas relief where all of petitioner’s convictions were nonviolent and none was a crime against a person).
To the extent that Cordova’s brief raises uncertified issues, we construe his arguments as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.